 

Exhibit 10.4

 

EXECUTION VERSION

  

GUARANTY

 

This GUARANTY (as the same may be amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”), dated as of July 29, 2014, is by
Five Oaks Investment Corp., a Maryland corporation (“Guarantor”).

 

WHEREAS, Guarantor is furnishing its guaranty of the Guaranteed Obligations (as
hereinafter defined) in order to induce Purchaser (as hereinafter defined) to
purchase certain Eligible Mortgage Loans under the Master Repurchase Agreement
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Master Repurchase Agreement”), dated as of July 29, 2014,
among Five Oaks Acquisition Corp. (“Seller”), Guarantor and Barclays Bank PLC
(“Purchaser” and “Agent”).

 

Capitalized terms not otherwise defined herein are used herein with the same
meanings given to such terms in the Master Repurchase Agreement.

 

Therefore, for good and valuable consideration, the receipt of which is hereby
acknowledged by each Guarantor, the parties hereto agree as follows:

 

SECTION 1.          Guarantee.

 

(a)          Guarantor unconditionally and irrevocably guarantees to Agent the
due and punctual payment by, and performance of, the Obligations (as defined in
the Master Repurchase Agreement) by Seller arising under or in connection with
the Program Documents (the “Guaranteed Obligations”). Guarantor further agrees
that the Guaranteed Obligations may be extended or renewed, in whole or in part,
without notice or further assent from it, and it will remain bound upon this
Guaranty notwithstanding any extension or renewal of any Guaranteed Obligation
until the Guaranteed Obligations have been paid in full. Anything contained
herein to the contrary notwithstanding, the obligations of Guarantor hereunder
at any time shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of the Bankruptcy Code
(Title 11, United States Code) or any comparable provisions of any similar
federal or state law.

 

(b)          Guarantor, to the extent permitted by applicable law, waives
presentation to, demand for payment from and protest to Seller, and also waives
notice of protest for nonpayment, notice of acceleration and notice of intent to
accelerate. The obligations of Guarantor hereunder shall not be affected by (i)
the failure of Agent or Purchaser to assert any claim or demand or to enforce
any right or remedy against Seller under the provisions of the Program Documents
or any other agreement or otherwise; (ii) any extension or renewal of any
provision hereof or thereof; (iii) any rescission, waiver, compromise,
acceleration, amendment or modification of any of the terms or provisions of the
Program Documents or of any other agreement; (iv) the release, exchange, waiver
or foreclosure of any security held by Agent or Purchaser for the Guaranteed
Obligations or any of them or (v) the failure of Agent or Purchaser to exercise
any right or remedy against any other guarantor of the Guaranteed Obligations.

 

(c)          Guarantor further agrees that this Guaranty constitutes a guaranty
of performance and of payment when due and not just of collection, and waives,
to the extent permitted by applicable law, any right to require that any resort
be had by Agent or Purchaser to any security held for payment of the Guaranteed
Obligations or to any balance of any deposit, account or credit on the books of
Agent in favor of Seller or to any other Person.

 

 

 

  

(d)          Guarantor hereby assumes responsibility for keeping itself informed
of the financial condition of Seller and any and all endorsers and/or other
guarantors of all or any part of the Guaranteed Obligations, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations,
or any part thereof, that diligent inquiry would reveal, and Guarantor hereby
agrees that Agent shall have no duty to advise Guarantor of information known to
it regarding such condition or any such circumstances. In the event Agent, in
its sole discretion, undertakes at any time or from time to time to provide any
such information to Guarantor, Agent shall be under no obligation (i) to
undertake any investigation not a part of its regular business routine, (ii) to
disclose any information which Agent, pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or
(iii) to make any other or future disclosures of such information or any other
information to Guarantor.

 

(e)          This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations, the Program
Documents or any other instrument evidencing any of the Guaranteed Obligations,
or by the existence, validity, enforceability, perfection, or extent of any
collateral therefore or by any other circumstance relating to the Guaranteed
Obligations which might otherwise constitute a defense to this Guaranty. Agent
makes no representation or warranty in respect to any such circumstances or has
any duty or responsibility whatsoever to Guarantor in respect to the management
and maintenance of the Guaranteed Obligations or any collateral which may secure
the Guaranteed Obligations.

 

SECTION 2.          No Impairment of Guaranty. The obligations of Guarantor
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, until the Guaranteed Obligations have been paid in
full, shall not be released, discharged or otherwise affected by:

 

(a)          any extension, renewal, settlement, indulgence, compromise, claim,
waiver, release, surrender, of or with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto, whether (in any such case)
by operation of law or otherwise, or any failure or omission to enforce any
right, power or remedy with respect to the Guaranteed Obligations or any part
thereof or any agreement relating thereto;

 

(b)          any modification, amendment or restatement of or supplement to the
Program Documents or any other instrument or document delivered in connection
therewith, including, without limitation, any such amendment which may increase
the amount of, or the interest rates applicable to, any of the Guaranteed
Obligations guaranteed hereby;

 

(c)          any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any collateral
securing the Guaranteed Obligations or any part thereof, or any other obligation
of any person or entity with respect to the Guaranteed Obligations or any part
thereof, or any nonperfection or invalidity of any direct or indirect security
for the Guaranteed Obligations;

 

(d)          any change in the corporate, partnership or other existence,
structure or ownership of Seller, or any insolvency, bankruptcy, reorganization
or other similar proceeding affecting Seller, or any of their respective assets
or any resulting release or discharge of any obligation of Seller;

 

2

 

  

(e)          the existence of any setoff, claim, counterclaim, recoupment,
termination or other rights which Guarantor may have at any time against Seller
or any other person, whether in connection herewith or in connection with any
unrelated transactions; provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;

 

(f)          the enforceability or validity of the Guaranteed Obligations or any
part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Guaranteed
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against Seller for any reason related to the Program Documents,
or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by Seller of any of the
Guaranteed Obligations or otherwise affecting any term of any of the Guaranteed
Obligations;

 

(g)          the failure of Agent or Purchaser to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;

 

(h)          the election by, or on behalf of Agent or Purchaser, in any
proceeding instituted under Chapter 11 of Title 11 of the United States Code (11
U.S.C. 101 et. seq.) (the “Bankruptcy Code”), of the application of Section
1111(b)(2) of the Bankruptcy Code;

 

(i)          any borrowing or grant of a security interest by Seller, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;

 

(j)          the disallowance, under Section 502 of the Bankruptcy Code, of all
or any portion of the claims of Agent for repayment of all or any part of the
Guaranteed Obligations; or

 

(k)          any other act or omission to act or delay of any kind by Seller,
willful or otherwise, Agent or any other person or any other circumstance
whatsoever which might, but for the provisions of this SECTION 2, constitute a
legal or equitable discharge of Guarantor’s obligations hereunder.

 

SECTION 3.          Continuation and Reinstatement, etc.

 

(a)          Guarantor further agrees that its guaranty hereunder shall continue
to be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of principal of or interest on any Guaranteed Obligation is
rescinded or must otherwise be restored by Agent upon the bankruptcy or other
reorganization of Seller or otherwise. In furtherance of the provisions of this
Guaranty, and not in limitation of any other right which Agent may have at law
or in equity against Seller by virtue hereof, upon failure of Seller to pay any
Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice or otherwise, Guarantor hereby promises
to and will, upon receipt of written demand by Agent, forthwith pay or cause to
be paid to Agent in cash an amount equal to the unpaid amount of all such
Guaranteed Obligation, and thereupon Agent shall assign such Guaranteed
Obligation, together with all security interests, if any, then held by Agent or
Purchaser in respect of such Guaranteed Obligation, to Guarantor.

 

(b)          Upon payment by Guarantor of any sums to Agent hereunder, all
rights of Guarantor against Seller involved, arising as a result thereof by way
of right of subrogation or otherwise, shall in all respects be subordinate and
junior in right of payment to the prior final and indefeasible payment in full
of all the Guaranteed Obligations (other than unasserted contingent
indemnification obligations) to Agent. If an amount shall be paid to Guarantor
for the account of Seller, such amount shall be held in trust for the benefit of
Agent to be credited and applied to the Guaranteed Obligations, whether matured
or unmatured.

 

3

 

  

SECTION 4.          Representation and Warranties. Guarantor makes the following
representations and warranties to Agent, all of which shall survive the
execution and delivery of this Guaranty and the issuance and purchase of the
Notes:

 

(a)          Guarantor is a corporation duly organized, validly existing and in
good standing under the laws the State of Maryland and is in good standing as a
foreign corporation in all jurisdictions where the nature of its properties or
business so requires, except where the failure to be in good standing in such
other jurisdiction would not, in the aggregate, have a Material Adverse Effect.
Guarantor has the power and authority to own its properties and carry on its
businesses as now being conducted and to execute, deliver and perform its
obligations under this Guaranty.

 

(b)          The execution, delivery and performance of this Guaranty (i) have
been duly authorized by all necessary corporate action on the part of Guarantor,
(ii) will not violate any provision of applicable law or any approval of a
Governmental Authority applicable to Guarantor, (iii) will not violate any
provision of the charter, bylaws or any other operating or organizational
document of Guarantor, (iv) will not violate or result in a default under any
provision of any indenture, material agreement, bond, note or other similar
material instrument to which Guarantor is a party or by which Guarantor or any
of its properties or assets are bound, and (v) will not result in the creation
or imposition of any lien, charge or encumbrance of any nature whatsoever upon
any properties or assets of Guarantor.

 

(c)          This Guaranty when executed will constitute the legal, valid and
binding obligation of Guarantor, enforceable in accordance with its terms,
subject (i) as to the enforcement of remedies, to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and (ii) to
general principles of equity.

 

(d)          Guarantor will realize a direct economic benefit as a result of the
amounts paid by Purchaser to Seller pursuant to the Master Repurchase Agreement.

 

SECTION 5.          Covenants of Guarantor. Guarantor hereby covenants and
agrees that it shall comply with the covenants included in Section 3 of the
Pricing Side Letter, each of which is included herein by reference.

 

SECTION 6.          General Waivers; Additional Waivers.

 

(a)          General Waivers. To the extent permitted by applicable law,
Guarantor irrevocably waives acceptance hereof, presentment, demand or action on
delinquency, protest, the benefit of any statutes of limitations and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any person against
Seller or any other person.

 

(b)          Additional Waivers. Notwithstanding anything herein to the
contrary, to the extent permitted by applicable law, Guarantor hereby
absolutely, unconditionally, knowingly, and expressly waives:

 

(1)         any right it may have to revoke this Guaranty as to future
indebtedness or notice of acceptance hereof;

 

4

 

  

(2)         (i) notice of acceptance hereof; (ii) notice of any Transactions,
purchases, loans or other financial accommodations made or extended under the
Program Documents or the creation or existence of any Guaranteed Obligations;
(iii) notice of the amount of the Guaranteed Obligations, subject, however, to
Guarantor’s right to make inquiry of Agent to ascertain the amount of the
Guaranteed Obligations at any reasonable time; (iv) notice of any adverse change
in the financial condition of Seller or of any other fact that might increase
Guarantor’s risk hereunder; (v) notice of presentment for payment, demand,
protest, and notice thereof as to any instruments among the Program Documents;
(vi) notice of any Event of Default or Servicer Termination Event; and (vii) all
other notices (except if such notice is specifically required to be given to
Guarantor hereunder) and demands to which Guarantor might otherwise be entitled;

 

(3)         its right, if any, to require Agent to institute suit against, or to
exhaust any rights and remedies which Agent has or may have against any third
party, or against any collateral provided by any third party. In this regard,
Guarantor agrees that it is bound to the payment of each and all Guaranteed
Obligations, whether now existing or hereafter arising, as fully as if the
Guaranteed Obligations were directly owing to Agent by Guarantor. Guarantor
further waives any defense arising by reason of any disability or other defense
(other than the defense that the Guaranteed Obligations shall have been fully
and finally performed and indefeasibly paid) of Guarantor in respect thereof;

 

(4)         (i) any rights to assert against Agent or Purchaser any defense
(legal or equitable), set-off, counterclaim, or claim which Guarantor may now or
at any time hereafter have against any other party liable to Agent; (ii) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (iii) any defense Guarantor has to performance hereunder, and
any right Guarantor has to be exonerated, arising by reason of the alteration by
Agent of the Guaranteed Obligations or the acceptance by Agent or Purchaser of
anything in partial satisfaction of the Guaranteed Obligations; and (iv) the
benefit of any statute of limitations affecting Guarantor’s liability hereunder
or the enforcement thereof, and any act which shall defer or delay the operation
of any statute of limitations applicable to the Guaranteed Obligations shall
similarly operate to defer or delay the operation of such statute of limitations
applicable to Guarantor’s liability hereunder; and

 

(5)         any defense arising by reason of or deriving from (i) any claim or
defense based upon an election of remedies by Agent, such as nonjudicial
foreclosure; or (ii) any election by Agent under Section 1111(b) of Title 11 of
the United States Code entitled “Bankruptcy”, as now and hereafter in effect (or
any successor statute), to limit the amount of, or any collateral securing, its
claim against Guarantor.

 

SECTION 7.          Notices. Notices and other communication provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or electronic
photocopy format sent by electronic mail, to the applicable party at its address
set forth below its name on the signature pages of this Guaranty or such other
address as shall be designated by such party in a written notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Guaranty shall be deemed to have been
given on the fifth (5th) Business Day after the date when sent by registered or
certified mail, postage prepaid, return receipt requested, if by mail, or upon
receipt by such party, if by any electronic or facsimile communications
equipment, in each case addressed to such party as provided herein or in
accordance with the latest unrevoked written direction from such party.

 

SECTION 8.          Successors. Each reference herein to Agent shall be deemed
to include its successors and permitted assigns (including but not by way of
limitation, Purchaser or any assignee of any of the Guaranteed Obligations), in
whose favor the provisions of this Guaranty shall inure. Each reference herein
to Guarantor shall be deemed to include its successors and assigns, all of whom
shall be bound by the provisions of this Guaranty.

 

5

 

  

SECTION 9.          Stay of Acceleration. If acceleration of the time for
payment of any amount payable by Seller under the Program Documents is stayed
upon the insolvency, bankruptcy or reorganization of Seller, all such amounts
otherwise subject to acceleration under the terms of the Program Documents shall
nonetheless be payable by Guarantor hereunder forthwith on demand by Agent.

 

SECTION 10.         Setoff; No Deductions.

 

(a)          Upon the occurrence and during the continuance of an Event of
Default or the failure by Seller or Guarantor to timely perform all or any part
of the Guaranteed Obligations in accordance with the Program Documents or this
Guaranty, Agent may, without notice to Guarantor and regardless of the
acceptance of any security or collateral for the payment hereof, appropriate and
apply in accordance with the terms of the Program Documents toward the payment
of all or any part of the Guaranteed Obligations (i) any indebtedness due or to
become due from Agent to Guarantor, and (ii) any moneys, credits or other
property belonging to Guarantor, at any time held by or coming into the
possession of Agent or any of its affiliates.

 

(b)          Guarantor represents and warrants that it is organized and resides
in the United States of America. Guarantor shall make all payments hereunder
without setoff or counterclaim and free and clear of and without deduction for
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings,
compulsory loans, restrictions or conditions of any nature now or hereafter
imposed or levied by any jurisdiction or any political subdivision thereof or
taxing or other authority therein unless Guarantor is compelled by law to make
such deduction or withholding

 

SECTION 11.         SERVICE OF PROCESS. GUARANTOR (I) HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE COURTS OF THE STATE OF NEW YORK
AND TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF OR BASED UPON THIS GUARANTY, OR THE SUBJECT MATTER HEREOF BROUGHT
BY AGENT, PURCHASER OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS AND (II)
HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR
OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
SUBJECT PERSONALLY TO THE JURISDICTION OF THE ABOVE-NAMED COURTS, THAT ITS
PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION
OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT,
ACTION OR PROCEEDING IS IMPROPER, OR THAT THIS GUARANTY OR THE SUBJECT MATTER
HEREOF OR THEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT, AND (III) HEREBY
AGREES NOT TO ASSERT ANY OFFSETS OR COUNTERCLAIMS (OTHER THAN COMPULSORY
COUNTERCLAIMS) IN ANY SUCH ACTION, SUIT OR PROCEEDING. GUARANTOR HEREBY CONSENTS
TO SERVICE OF PROCESS BY CERTIFIED MAIL AT ITS ADDRESS SET FORTH ON THE
SIGNATURE PAGES OF THIS GUARANTY, AND AGREES THAT THE SUBMISSION TO JURISDICTION
AND THE CONSENT TO SERVICE OF PROCESS BY MAIL IS MADE FOR THE EXPRESS BENEFIT OF
AGENT AND PURCHASER. FINAL JUDGMENT AGAINST GUARANTOR IN ANY SUCH ACTION, SUIT
OR PROCEEDING SHALL BE CONCLUSIVE, AND MAY BE ENFORCED IN OTHER JURISDICTIONS
(X) BY SUIT, ACTION OR PROCEEDING ON THE JUDGMENT, A CERTIFIED OR TRUE COPY OF
WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND OF THE AMOUNT OF ANY
INDEBTEDNESS OR LIABILITY OF GUARANTOR THEREIN DESCRIBED OR (Y) IN ANY OTHER
MANNER PROVIDED BY OR PURSUANT TO THE LAWS OF SUCH OTHER JURISDICTION; PROVIDED,
HOWEVER, THAT AGENT OR PURCHASER MAY AT ITS OPTION BRING SUIT OR INSTITUTE OTHER
JUDICIAL PROCEEDINGS AGAINST GUARANTOR OR ANY OF ITS ASSETS IN ANY STATE OR
FEDERAL COURT OF THE UNITED STATES OR OF ANY COUNTRY OR PLACE WHERE GUARANTOR OR
SUCH ASSETS MAY BE FOUND.

 

6

 

  

SECTION 12.         GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION
5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT
PREEMPTED BY FEDERAL LAW.

 

SECTION 13.         No Waiver, etc. Neither a failure nor a delay on the part of
Agent or Purchaser in exercising any right, power or privilege under this
Guaranty shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or further exercise of any right, power or
privilege. The rights, remedies and benefits of Agent or Purchaser herein
expressly specified are cumulative and not exclusive of any other rights,
remedies or benefits which Agent or Purchaser may have under this Guaranty, at
law, in equity, by statute, or otherwise.

 

SECTION 14.         Modification, etc. No modification, amendment or waiver of
any provision of this Guaranty, nor the consent to any departure by Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent and Guarantor, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice to or demand on Guarantor in any case shall entitle Guarantor to any
other or further notice or demand in the same, similar or other circumstances.

 

SECTION 15.         Severability. If any one or more of the provisions contained
in this Guaranty should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall in no way be affected or impaired thereby.

 

SECTION 16.         Headings. Section headings used herein are for convenience
of reference only and are not to affect the construction of, or be taken into
consideration in interpreting, this Guaranty.

 

SECTION 17.         Expenses. Guarantor shall pay on demand all reasonable and
documented out-of-pocket expenses (including reasonable attorneys’ fees) in any
way relating to the enforcement or protection of Agent’s rights under this
Guaranty or in respect of the Guaranteed Obligations, including any incurred
during any “workout” or restructuring in respect of the Guaranteed Obligations
and any incurred in the preservation, protection or enforcement of any rights of
Purchaser in any insolvency proceeding. The obligations of Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty.

 

SECTION 18.         Indemnification and Survival. Without limitation on any
other obligations of Guarantor or remedies of Agent or Purchaser (each such
Person being called an “Indemnitee”) under this Guaranty, Guarantor shall, to
the fullest extent permitted by law, indemnify, defend and save and hold
harmless Agent and Purchaser from and against, and shall pay on demand, any and
all damages, losses, liabilities and expenses (including reasonable attorneys’
fees) that may be suffered or incurred by Agent or Purchaser in connection with
or as a result of any failure of any Guaranteed Obligations to be the legal,
valid and binding obligations of Seller enforceable against Seller in accordance
with their terms; provided that such indemnity shall not be available, as to any
Indemnitee, to the extent that such damages, losses, liabilities and expenses
resulted from the gross negligence or willful misconduct of such Indemnitee. The
obligations of Guarantor under this paragraph shall survive the payment in full
of the Guaranteed Obligations and termination of this Guaranty.

 

7

 

  

SECTION 19.         WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH OF AGENT AND GUARANTOR HEREBY
WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT
OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE,
CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
GUARANTY OR THE SUBJECT MATTER HEREOF, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING OR WHETHER IN CONTRACT OR TORT OR OTHERWISE. GUARANTOR
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY AGENT THAT THE PROVISIONS OF THIS
SECTION 19 CONSTITUTE A MATERIAL INDUCEMENT UPON WHICH AGENT HAS RELIED, IS
RELYING AND WILL RELY IN ENTERING INTO THIS GUARANTY. GUARANTOR MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 19 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF AGENT TO THE WAIVER OF ITS RIGHTS TO TRIAL BY JURY.
AGENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 19 WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF GUARANTOR TO THE WAIVER OF ITS
RIGHTS TO TRIAL BY JURY.

 

SECTION 20.         Obligations Independent. The obligations of Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations. A separate action may be brought
against Guarantor to enforce this Guaranty whether or not Seller or any other
person or entity is joined as a party.

 

[Signature Page Follows]

 

8

 

  

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed by its
duly authorized officer as of the date first written above.

 

  FIVE OAKS INVESTMENT CORP., as Guarantor       By:       Name:       Title:  
        Address for Notices:       c/o Oak Circle Capital Partners LLC   540
Madison Avenue, 19th Floor   New York, New York 10022   Email:
OPS@oakcirclecapital.com   Telephone: (212) 257-5072   Facsimile: (212) 257-5099
      Acknowledged and Agreed By:       BARCLAYS BANK PLC, as Agent       By:  
    Name:       Title:           Address for Notices:       745 Seventh Avenue,
4th Floor   New York, New York 10019   Attention:  Joseph O’Doherty

 

Signature Page to Guaranty Agreement

 

 

 